DETAILED ACTION
	This office action is in response to the amendment filed on 16 February 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-18 are currently pending: 1-8 have been amended; and 9-18 are new.
Objection to Title
The title is objected to because it is not sufficiently descriptive of the claimed invention. An updated title is required that is clearly indicative of the invention to which the claims are directed (e.g. Display Control Apparatus, Display Control Program, and Display Method for Reducing Displayed Image Information According to Vehicle Information).
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 16 February 2021), with respect to the rejection of claims 1-8 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-8 and new claims 9-18.
	In view of changes made to claim 8, the rejection under 35 USC §101 is, hereby, withdrawn.
Please note, the examiner acknowledges Applicant’s attempt to change the title of their invention. However, the current title ‘Display Control Apparatus, Display Control Method, and Storage Medium’ is generic, and fails to capture the main concepts of their invention. As such, the objection to the title is maintained.
Claim Objections
	Claim 8 is objected to because of the following minor informality: ‘an amount of information of is the second image being smaller than the amount’ should be ‘an amount of information of [[is]] the second image being smaller than the amount’.
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-9, 11-12 and 16-18 are rejected under U.S.C. 103 as being unpatentable over Odinak et al (US 2003/0055537 A1; Odinak), in view of Yokota T. (JP2004053346 A (please note, citations are to the abstract and the machine translation of the description in English); Yokota).
RE Claim 1, Odinak discloses a display control apparatus that displays an image on a display equipped on a vehicle (Odinak: fig. 1, illustrating an in-vehicle system comprising ‘display’ 26 for presenting content to an operator of the vehicle; [0005], “The present invention is a system ... for automatically adjusting the output of presentation content to a user based upon the display control apparatus comprising:

    PNG
    media_image1.png
    485
    553
    media_image1.png
    Greyscale

circuitry configured to: determine whether or not an amount of information of a first image to be displayed on the display equipped on the vehicle needs to be reduced based on vehicle information obtained from the vehicle (Odinak: fig. 2, ‘receive presentation content’ 60 → ‘is there a vehicle emergency condition?’ 62 → ‘receive vehicle condition information’ 66 → ‘output of presentation content based on vehicle condition information (fig. 3)’ 68, and fig. 3, illustrating an algorithm for performing the ‘output of presentation content based on vehicle condition information’ 68 step of fig. 2; [0014-0015], “FIG. 2 illustrates a preferred process performed by system 20. At block 60, system 20 and, more specifically, processor 32, receives presentation content ... If, at decision block 62, processor 32 determines that there is not a vehicle emergency condition, processor 32 receives vehicle condition information (block 66) ... At block 68, processor 32 outputs presentation content through user interface 22 based on the vehicle condition information ... As the vehicle condition changes, for example, the 
	 display the first image on the display when the amount of the information of the first image does not need to be reduced (Odinak: fig. 3, ‘display in detail the presentation content’ 82), and
 	implicitly discloses extract and display a second image corresponding to the first image in place of the first image on the display when the amount of the information of the first image needs to be reduced, an amount of information of the second image being smaller than the amount of the information of the first image (Odinak: fig. 3, ‘vehicle speed?’ 80 → ’25 < speed ≤ 40 mph’ → ‘display in lesser detail the presentation content’ 84; [0017], “At block 80, vehicle speed information is determined, for example by reference to the vehicle speedometer ... if the vehicle speed is greater than 25 mph but less than or equal to 40 mph, processor 32 generates a display with less visual information than was generated for vehicle speeds of less than or equal to 25 mph (block 84)”; please note, in reducing the amount of detail in an original image, a processor implicitly extracts image information (e.g.,  pixel-wise, area-based, or an entire image depending on the applied algorithm) in order to produce an output image that is lower in resolution (e.g., less detail) than the original image.
	However, although Odinak does not expressly teach,
	Yokota discloses the concept of extracting and displaying a second image corresponding with a first image on a display based upon a number of appearances of a keyword corresponding to the first image, when the amount of the information of the first image needs to be reduced, an amount of information of the second image being smaller than the amount of the information of the first image (Yokota: abstract, “PROBLEM TO BE SOLVED: To display not all the character informations received by a VICS receiver on a screen, but to display only information necessary for a user on the screen, in a car navigation system. ;SOLUTION: A control circuit 2 determines whether a preset keyword is included in the character informations received by the VICS receiver 8 or not, and displays only the information judged as the information including the keyword on the display screen of a display 6”, description, p. 1, “The car navigation device is provided with a VICS (Vehicle Information and Communication System) receiver, and when character information is acquired from VICS, the characters are displayed on a map display screen … the character information transmitted from VICS includes information such as a road name, a congestion section, a cause of congestion 
	Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Yokota’s method of extracting and displaying a second image corresponding with a first image based on a number of appearances of a keyword (when an amount of information of the first imaged needs to be reduced) with Odinak’s vehicular display control apparatus comprising a method of reducing an amount of information of a second image, the amount of information of the second image being smaller than the amount of information in a first image in order to reduce the cognitive stress experienced by a driver of the vehicle as the driver operates the vehicle.
RE Claim 8, Odinak discloses a non-transitory storage medium storing a display control program that, when executed by a computer, cause the computer to perform functions (Odinak: [0005], “The present invention is a system, method, and computer program product for automatically adjusting the output of presentation content to a user based upon one or more vehicle conditions” (please note, a memory storing Odinak’s program is implied)) comprising:
determining whether or not an amount of information of a first image to be displayed on a display equipped on a vehicle needs to be reduced based on vehicle information obtained from the vehicle (Odinak: fig. 2, ‘receive presentation content’ 60 → ‘is there a vehicle emergency condition?’ 62 → ‘receive vehicle condition information’ 66 → ‘output of presentation content based on vehicle condition information (fig. 3)’ 68, and fig. 3, illustrating an algorithm for performing the ‘output of presentation content based on vehicle condition information’ 68 step of fig. 2; [0014-0015], “FIG. 2 illustrates a preferred process performed by system 20. At block 60, system 20 and, more specifically, processor 32, receives presentation 
Further, the remaining limitations recited in claim 8 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 9, Odinak discloses a display control method that displays an image on a display equipped on a vehicle (Odinak: [0005], “The present invention is a system, method, and computer program product for automatically adjusting the output of presentation content to a user based upon one or more vehicle conditions ... The method includes receiving presentation content for output to a vehicle operator or other system user that may include display format information in a particular text font or icon size, map detail”), the display method comprising:
determining whether or not an amount of information of a first image to be displayed on a display equipped on a vehicle needs to be reduced based on vehicle information obtained from the vehicle (Odinak: fig. 2, ‘receive presentation content’ 60 → ‘is there a vehicle emergency condition?’ 62 → ‘receive vehicle condition information’ 66 → ‘output of presentation content based on vehicle condition information (fig. 3)’ 68, and fig. 3, illustrating an algorithm for performing the ‘output of presentation content based on vehicle condition information’ 68 step of fig. 2; [0014-0015], “FIG. 2 illustrates a preferred process performed by system 20. At block 60, system 20 and, more specifically, processor 32, receives presentation content ... If, at decision block 62, processor 32 determines that there is not a vehicle emergency condition, processor 32 receives vehicle condition information (block 66) ... At block 68, processor 32 outputs presentation content through user interface 22 based on the vehicle condition information ... As the vehicle condition changes, for example, the vehicle picks up speed, processor 32 changes the presentation content information that is shown on display 26”).

RE Claim 11, Odinak/Yokota discloses the display control apparatus according to claim 1, and Odinak also teaches the vehicle information includes vehicle speed (Odinak: [0005], “The method determines whether one of a plurality of vehicle conditions exists, including conditions related to vehicle speed”).
RE Claim 12, Odinak/Yokota teaches the display control apparatus according to claim 11, and in addition Odinak discloses the amount of the information of the first image does not need to be reduced when the vehicle speed is less than or equal to a threshold (Odinak: fig. 3, ‘vehicle speed?’ 80 → ’0 < speed ≤ 25 mph’ → ‘display in detail the presentation content’ 82), and
the amount of the information of the first image needs to be reduced when the vehicle speed is greater than the threshold (Odinak: fig. 3, ‘vehicle speed?’ 80 → ’25 < speed ≤ 40 mph’ → ‘display in lesser detail the presentation content’ 84; please note, a speed of 25 mph corresponds with a ‘threshold’).
Yet, even though not expressly taught by Odinak/Yokota,
a person having ordinary skill in the art (a PHOSITA) can modify Odinak/Yokota to incorporate a function whereby relevant speed ranges are defined as follows: (1) ’0 < speed < 25 mph’ → ‘display in detail the presentation content’ 82, and (2) ’25 ≤ speed < 40 mph’ → ‘display in lesser detail the presentation content’ 84 (design choice).  
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to apply well-known, commonly used math concepts to modify relevant speed ranges to Odinak/Yokota’s display control apparatus so the modified display control apparatus may establish a threshold, wherein the amount of the information of the first image does not need to be reduced when the vehicle speed is less than the threshold, and the amount of the information of the first image needs to be reduced when the vehicle speed is greater than or equal to the threshold. In addition, the motivation for a PHOSITA to modify Odinak/Yokota’s display control apparatus is based on a design choice which could be easier to implement in software and/or hardware.
RE Claim 16, Odinak/Yokota discloses the display control apparatus according to claim 1, and Odinak further teaches the vehicle information includes a state of brake operation (Odinak: [0005], “The method determines whether one of a plurality of vehicle conditions exists, including conditions related to ... vehicle emergencies ... A vehicle emergency condition could indicate events ranging from anti-lock braking system activation”).
RE Claim 17, Odinak/Yokota teaches the display control apparatus according to claim 11, and Odinak further discloses change the amount of the information of the second image stepwise or continuously according to the vehicle speed (Odinak: fig. 3, illustrating the progression of displaying less information according to vehicle speed within progressively faster speed ranges; please note, Odinak’s method of changing the amount of displayed information according to vehicle speed is similar to Applicant’s disclosure in [0047] of their specification).
RE Claim 18, Odinak/Yokota teaches the display control apparatus according to claim 12.
In addition, the remaining limitations recited in claim 18 are substantially similar in scope with corresponding limitations recited in claim 17 and are, therefore, rejected under the same rationale.

Claim 2 is rejected under U.S.C. 103 as being unpatentable over Odinak, in view of Yokota, and further in view of Faenger J. (US 2012/0179325 A1; Faenger).
RE Claim 2, Odinak/Yokota teaches the display control apparatus according to claim 1, and even though Odinak/Yokota does not appear to expressly disclose,
Faenger (in the field of vehicle information systems) teaches a first image is a first text image indicating an appearance of a sentence (Faenger: fig. 4A, ‘display and edit contact show and edit a personal record’ 409A, 410; [0059], “The user interface layout of FIG. 4A is generated when the vehicle information system 100 determines that the vehicle is in a parked operating condition”); and
a second image is a second text image indicating an appearance of a sentence obtained by summarizing the sentence (Faenger: fig. 4B, ‘display contact’ 409B; [0061], “When the vehicle information system generates the user interface seen in FIG. 4A, the vehicle 
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Faenger’s method of displaying a first text image including a sentence and a second image comprising a summarized sentence with Odinak’s, modified by Yokota’s, display control apparatus so a driver would be less distracted by displayed content at increased vehicle speeds (Odinak, [0003]).

Claims 3 and 5-6 are rejected under U.S.C. 103 as being unpatentable over Odinak, in view of Yokota, and further in view of Saemann T. (DE 102018130821 A1 (effective filing data – 04 December 2018; further, please note, citations in this office action are to Saemann’s description in English); Saemann).
RE Claim 3, Odinak/Yokota discloses the display control apparatus according to claim 1, and although Odinak/Yokota does not appear to expressly teach,
Saemann (in the field of assessing an environment surrounding a motor vehicle) discloses a first image is a first picture image indicating an image of at least one of a shape, a diagrammatic figure and a video image other than a text (Saemann: [0003], “camera systems are known for capturing objects in the environment ... Such a camera can capture the surroundings of the motor vehicle in the form of images, in particular a video signal which comprises a sequence of individual images (frames). However, the necessary information must first be extracted from these images. A so-called segmentation of images is known, for example, for recognizing objects”; please note, Saemann’s objects correspond with an image of at least a shape, a diagrammatic figure, and a video image, other than a text); and
a second image is a second picture image indicating an image obtained by summarizing the image of at least one of a shape, a diagrammatic figure, and a video image other than a text (Saemann: [0010-0011], “The resolution of the image is reduced in a multi-stage process … In this example, the image is first reduced from the input resolution to a first of the intermediate resolutions, then further reduced from the first intermediate resolution to a second of the intermediate resolutions, then further reduced from the second intermediate 
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Saemann’s method of displaying a first picture image indicating an image of at least one of a shape, a diagrammatic figure and a video image other than a text with Odinak/Yokota’s vehicle display control apparatus so an operator of the vehicle would be less distracted by displayed content at increased vehicle speeds (Odinak, [0003]).
RE Claim 5, Odinak/Yokota discloses the display control apparatus according to claim 1, and even though Odinak/Yokota does not explicitly teach,
Saemann discloses a method of determining the amount of information of an image that needs to be reduced using vehicle information and a classifier that classifies a feature value of an image (Saemann: [0002], “Driver assistance systems often require information about the surroundings of a motor vehicle for their function ... such information can relate to the position of objects in the vicinity of the motor vehicle. Examples of such objects, the position of which may be necessary for the driver assistance system to function” (implies the use of sensor(s) information to establish position of object(s) with respect to a vehicle), [0004], “Semantic segmentation can take place … semantic segmentation using artificial neural networks has proven advantageous. An artificial neural network is trained to capture different areas in an image and analyze them semantically. As part of a learning process, the artificial neural network learns independently which image features are of interest for this and which image processing tools are to be used for the semantic segmentation” (segmentation is a form of classification so that Saemann’s neural network is interpreted as a ‘classifier’), and [0010-0011], “The resolution of the image is reduced in a multi-stage process ... when the resolution is reduced, image features are simultaneously extracted in the image. Such image features can relate to objects in the environment, for example. During a learning process, the input part of the artificial neural network can be trained to extract essentially those image features which are relevant to the underlying task, that is to say in the present case, the assessment of the 
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Saemann’s method of determining the amount of information of an image that needs to be reduced using vehicle information and a classifier that classifies a feature value of an image with Odinak/Yokota’s display control apparatus comprising circuitry that determines whether or not the amount of information of a first image needs to be reduced (according to speed) so the combined Odinak/Yokota/Saemann apparatus can determine whether or not the amount of the information of the first image needs to be reduced using the vehicle information and a classifier that classifies a feature value of an image. Additionally, the motivation for combining Saemann’s method with Odinak/Yokota’s display control apparatus would have been to use a well-known, reliable method to reduce the amount of information a driver is expected to process while operating the vehicle at increased speeds (Odinak, [0003]).
RE Claim 6, Odinak/Yokota/Saemann teaches the display control apparatus according to claim 5, and in addition Saemann discloses wherein the classifier is composed of a pre-trained neural network (Saemann: [0011], “During a learning process, the input part of the artificial neural network can be trained to extract essentially those image features which are relevant to the underlying task, that is to say in the present case, the assessment of the environment. This takes place automatically during the learning process using the training data selected for this purpose. The training data can include, for example, a large number of images of different objects which are then to be recognized during normal operation of the artificial neural network”; please note, use of an artificial neural network (ANN) to recognized objects during normal operation of the ANN, where the ANN has learned to recognize similar objects during a training phase, implies that the ANN used during normal operation is a ‘pre-trained’ ANN).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Saemann’s method of using a pre-trained neural network with Odinak/Yokota/Saemann’s display control apparatus, therein determining the amount of displayed information to be reduced more quickly since the neural network does not have to use precious processing cycles being trained.

Odinak, in view of Yokota, and further in view of Morris et al (US 2017/0212910 A1; Morris).
RE Claim 4, Odinak/Yokota teaches the display control apparatus according to claim 1.
Yet, even though Odinak/Yokota apparently fails to expressly disclose,
Morris (in the field of categorizing images for subsequent search) teaches a method for determining whether or not a second image group composed of a plurality of the second images that are sorted out into a plurality of categories includes one corresponding to the first image (Morris: fig. 5, illustrating an algorithm for searching and finding an image in a database of reduced information images; [0004, 0020], “The portable computing device may associate the context data and the extracted data with the image or a downsampled (e.g., thumbnail) version of the image to enable a user to create a query that searches the context data and extracted data to identify relevant images … Images may be associated with context data and extracted data and stored in a local database on the computing device, in a remote database (e.g., hosted by a remote server or in a cloud-based environment), or both. In some cases, to save space in the database, a thumbnail may be generated by downsampling the image, the context data and extracted data may be associated with the thumbnail, and the thumbnail, along with the context data and extracted data, may be stored in the database” (correspondence between original, complete information first image and reduced information second image), [0073, 0076, 0080], “FIG. 5 is a flowchart of a process that includes performing a query of an image database ... At 506, a search is performed ... At 514, the selected image is displayed” (image in a database of sorted plurality of categories is found)).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Morris’ method of determining whether or not a second image group composed of a plurality of reduced information images (e.g. second images) that are sorted out into a plurality of categories includes one corresponding to an original image (e.g. a first image) with Odinak/Faenger’s display control apparatus comprising a method of displaying the second image corresponding to the first image on the display so the combined Odinak, modified by Yokota/Morris, apparatus may display the second image corresponding to the first image on the display unit. Further, the motivation for combining Morris’ method with Odinak’s, modified by Faenger’s, display control apparatus would have been to save memory needed for storing reduced information second images and to speed up 

Claim 7 is rejected under U.S.C. 103 as being unpatentable over Odinak, in view of Yokota, and Faenger, and further in view of Saemann.
RE Claim 7, Odinak discloses a display control apparatus that displays an image on a display equipped on a vehicle (Odinak: fig. 1, illustrating an in-vehicle system comprising ‘display’ 26 for presenting content to an operator of the vehicle, fig. 2, providing a flow diagram of operations performed by device represented by fig. 1; [0005], “The present invention is a system ... for automatically adjusting the output of presentation content to a user based upon one or more vehicle conditions”, [0013], “FIG. 1 shows a system 20 within a vehicle for performing the present invention. System 20 includes ... a display 26”, [0014-0015], “FIG. 2 illustrates a preferred process performed by system 20. At block 60, system 20 and, more specifically, processor 32, receives presentation content ... At block 68, processor 32 outputs presentation content through user interface 22 based on the vehicle condition information” (processor 32 in Odinak’s device of fig. 1 behaves as a display controller within their device)), the display control apparatus comprising: circuitry (Odinak: [0013], disclosing ‘processor’ 32 within system 20).
Further, the remaining limitations recited in claim 7 are substantially similar in scope with corresponding limitations recited in claims 2-3 and are, therefore, rejected under the same rationale.
	
Claim 10 is rejected under U.S.C. 103 as being unpatentable over Odinak, in view of Yokota, and further in view of Waeller et al (US 2010/0171767 A1; Waeller).
	RE Claim 10, Odinak/Yokota teaches the display control apparatus according to claim 1.
Yet, even though Odinak/Yokota does not appear to expressly disclose,
Waeller (in the same general field of invention) teaches display a plurality of second images corresponding to a first image in place of the first image on the display when the amount of the information of the first image needs to be reduced (Waeller: [0019], “According to example embodiments of the present invention, the depth of detail for the first viewing angle changes as a function of speed. For example, during standstill, both the driver and the front-seat passenger may receive a display having the same depth of detail. During the drive, the information display for the driver's viewing angle is reduced or modified as cognitive stress increases. For example, fewer elements may be displayed”; please note the following: (1) at a stopped condition, Waeller’s first image may display element images A, B, and C, and (2) at an increased speed, Waeller’s second image may display element images A and B. As such, Waeller’s second image displays a plurality of second images in place of the first image when the amount of information of the first image needs to be reduced. Further, Waeller’s method is similar to Applicant’s description of displaying a plurality of second images corresponding to a first image in figs. 5 and 8, and [0039-0040] of their specification (e.g., fig. 5, first image: grass image A, and cow images B, C, D, and E; second image: grass image 60A1 and cow image 60A1)).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Waeller’s method of displaying a plurality of second images corresponding to the first image in place of the first image when the amount of information of the first image needs to be reduced with Odinak/Yokota’s display control apparatus comprising a way of extracting and displaying images, with the expected benefit of reducing the cognitive load on a vehicle driver as the vehicle increases speed (Waeller, [0019]).

	Claims 13-15 are rejected under U.S.C. 103 as being unpatentable over Odinak, in view of Yokota, and further in view of Paszkowicz S. (US 2015/0051752 A1; Paszkowicz).
	RE Claim 13, Odinak/Yokota teaches the display control apparatus according to claim 1, and even though Odinak/Yokota fails to expressly disclose,
Paszkowicz (in the field of controlling the output of information to a driver) teaches wherein the vehicle information includes a state of a parking brake (Paszkowicz: [0014], “The at least one operating parameter could indicate whether or not a vehicle system is active … The operating parameter could be a measurement relating to dynamic operation of the vehicle … Equally, the operating parameter could be a driver input, for example a brake request, a throttle request, a parking brake status, a selected transmission gear, etc.”).

	RE Claim 14, Odinak/Yokota discloses the display control apparatus according to claim 1, and although Odinak/Yokota does not explicitly teach,
Paszkowicz discloses vehicle information includes information acquired from an advanced driver-assistance system (Paszkowicz: [0086-0088], disclosing workload information obtained by operating ‘cruise control’ in a vehicle (interpreted as information gained from an advanced driver-assistance system)).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Paszkowicz’s method of obtaining information during operation of ‘cruise control’ with Odinak/Yokota’s display control apparatus as another means of determining the cognitive load a driver experiences when operating a vehicle so the combined system can determine how much information can be presented to the driver without sacrificing operating safety (Paszkowicz, [0001-0002]).
	RE Claim 15, Odinak/Yokota teaches the display control apparatus according to claim 1.
Still, although Odinak/Yokota does not expressly disclose,
Paszkowicz teaches vehicle information includes a steering state of a steering apparatus (Paszkowicz: [0104], disclosing the determination of a workload experienced by a driver based on steering wheel angle speed).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Paszkowicz’s method of monitoring a steering state of a steering apparatus with Odinak/Yokota’s display control apparatus as another means of determining the cognitive load a driver experiences when operating a vehicle so the combined system can determine how much information can be presented to the driver without sacrificing operating safety (Paszkowicz, [0001-0002]).
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art references Yokota, Waeller, and Paszkowicz,  in combination with previously cited prior art, are now relied upon for amended limitations.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/PATRICK F VALDEZ/Examiner, Art Unit 2611